ON MOTION FOR REHEARING
PER CURIAM.
Appellee has filed a Motion for Rehearing/Request for Certification/Motion to Stay Issuance of Mandate. With regard to the Motion for Rehearing, appellee contends that the error of the trial court refusing to instruct the jury pursuant to Florida Rules of Criminal Procedure 3.390(a) as to maximum and minimum sentences was not preserved for appellate review or alternatively does not require reversal because evidence of appellant’s guilt was overwhelming.
The record reflects that the trial court twice noted appellant’s exception to the court’s denial of the requested instruction. *430Thus, the point was preserved for appellate review. In Tascano v. State, 393 So.2d 540 (Fla.1980), the Supreme Court ruled that a trial court’s refusal to give such an instruction upon request was error; that the requirement that the instruction be given when requested is mandatory. The trial court’s error in this respect cannot be deemed harmless. Murray v. State, 403 So.2d 417 (Fla.1981). Accordingly, we adhere to our opinion of reversal. The Motion to Stay Issuance of the Mandate is denied as is the Request for Certification.
ERVIN, SHAW and WENTWORTH, JJ., concur.